                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

Wilmington Savings Fund Society, FSB,             CIVIL ACTION NO: 2:18-cv-00180-JDL
d/b/a Christiana Trust, Not Individually
but as Trustee for Hilldale Trust,

                    Plaintiff                     RE:
                                                  44 Wardtown Road, Freeport, ME 04032
                       vs.

Brian K. Segal and Patrick O’Donoghue,            Mortgage:
misidentified in the subject mortgage as          November 22, 2006
Patrick O’Donaghue,                               Book 24601, Page 3

                  Defendants

Brian K. Segal,

               Party-In-Interest

                    CONSENT JUDGMENT OF FORECLOSURE AND SALE

       Now comes the Plaintiff, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
Not Individually but as Trustee for Hilldale Trust, and the Defendant and Party-In-Interest, Brian K.
Segal, by and through their undersigned counsel, and hereby submit this Corrected Amended
Consent Judgment of Foreclosure and Sale.

       On November 12, 2018, Plaintiff filed a Motion for Entry of Default as to Defendant
Patrick O’Donoghue. On November 13, 2018, Plaintiff received the court order granting the
Motion for Entry of Default as to Defendant, Patrick O’Donoghue. Thereafter, Plaintiff filed a
Motion for Default Judgment as to Defendant, Patrick O’Donoghue.

       Count II – Breach of Note, Count III – Breach of Contract, Money Had and Received,
Count IV – Quantum Meruit, and Count V – Unjust Enrichment, are hereby DISMISSED as to
Brian K. Segal only without prejudice at the request of the Plaintiff. JUDGMENT on Count I –
Foreclosure, is hereby ENTERED by agreement as to Brian K. Segal as follows:

1.     If the Defendants or their heirs or assigns pay Wilmington Savings Fund Society, FSB,
       d/b/a Christiana Trust, Not Individually but as Trustee for Hilldale Trust (“Wilmington”)
       the amount adjudged due and owing ($133,430.63) within 90 days of the date of the
     Judgment, as that time period is calculated in accordance with 14 M.R.S.A. § 6322,
     Wilmington shall forthwith discharge the Mortgage and file a dismissal of this action on the
     ECF Docket. The following is a breakdown of the amount due and owing:

                     Description                            Amount
                     Principal Balance:                     $74,710.67
                     Unpaid Interest:                       $35,148.91
                     Escrow Advance:                        $17,737.31
                     Recoverable Balance:                    $5,833.74
                     Total:                               $133,430.63

2.   If the Defendants or their heirs or assigns do not pay Wilmington the amount adjudged due
     and owing ($133,430.63) within 90 days of the Judgment, as that time period is calculated in
     accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of the Freeport
     Property shall terminate, Wilmington shall conduct a public sale of the Freeport Property in
     accordance with 14 M.R.S.A. § 6323, disbursing the proceeds first to itself in the amount of
     $133,430.63 after deducting the expenses of the sale, with any surplus to be disbursed
     pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S.A. § 6324.

3.   Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk shall sign a certification after the appeal
     period has expired, certifying that the applicable period has expired without action or that
     the final judgment has been entered following appeal.

4.   The amount due and owing is $133,430.63 as of March 20, 2019.

5.   The priority of interests is as follows:

     a)      Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, Not Individually but
             as Trustee for Hilldale Trust has first priority, in the amount of $133,430.63,
             pursuant to the subject Note and Mortgage.

     b)      Brian K. Segal has second priority behind the Plaintiff pursuant to a Judgment dated
             November 28, 2012, in the amount of $25,379.03, and recorded in the Cumberland
             County Registry of Deeds in Book 30419, Page 324.

     b)      Brian K. Segal and Patrick O’Donoghue have third priority behind the Plaintiff.

6.   The prejudgment interest rate is 6.75000%, see 14 M.R.S.A. § 1602-B, and the post-judgment
     interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.
7.   The following information is included in this Judgment pursuant to 14 M.R.S.A. § 2401(3):




                          PARTIES                            COUNSEL
PLAINTIFF                 Wilmington Savings Fund            John A. Doonan, Esq.
                          Society, FSB, d/b/a Christiana     Reneau J. Longoria, Esq.
                          Trust, Not Individually but as     Doonan, Graves & Longoria, LLC
                          Trustee for Hilldale Trust         100 Cummings Center, Suite 225D
                                                             Beverly, MA 01915
DEFENDANTS                Brian K. Segal                     Richard P. Olson, Esq.
                          223 Walton Street                  Curtis Thaxter, LLC
                          Portland, ME 04103                 One Canal Plaza, Suite 1000
                                                             Portland, ME 04101
                          Patrick O’Donoghue,
                          misidentified in the subject
                          mortgage as Patrick
                          O’Donaghue
                          44 Wardtown Road
                          Freeport, ME 04032

PARTY-IN-INTEREST         Brian K. Segal                     Richard P. Olson, Esq.
                          223 Walton Street                  Curtis Thaxter, LLC
                          Portland, ME 04103                 One Canal Plaza, Suite 1000
                                                             Portland, ME 04101

     a)     The docket number of this case is No. 2:18-cv-00180-JDL.

     b)     All parties to these proceedings received notice of the proceedings in accordance
            with the applicable provisions of the Federal Rules of Civil Procedure.

     c)     A description of the real estate involved, 44 Wardtown Road, Freeport, ME 04032, is
            set forth in Exhibit A to the Judgment herein.

     d)     The street address of the real estate involved is 44 Wardtown Road, Freeport, ME
            04032. The Mortgage was executed by the Defendants on November 22, 2006. The
            book and page number of the Mortgage in the Cumberland County Registry of
            Deeds is Book 24601, Page 3.

     e)     This judgment shall not create any personal liability on the part of the Defendants
            but shall act solely as an in rem judgment against the property, 44 Wardtown Road,
             Freeport, ME 04032.

Dated: May 20, 2019                /s/Reneau J. Longoria, Esq.,
                                   John A. Doonan, Esq., Bar No. 3250
                                   Reneau J. Longoria, Esq., Bar No. 5746
                                   Doonan, Graves & Longoria, LLC
                                   100 Cummings Center, Suite 225D
                                   Beverly, MA 01915

Dated: May 20, 2019                /s/Richard P. Olson, Esq.
                                   Curtis Thaxter, LLC
                                   Richard P. Olson, Esq.
                                   (Adverse Attorney for Brian K. Segal)
                                   One Canal Plaza, Suite 1000
                                   Portland, ME 04101



      SO ORDERED.

      Dated: July 26, 2019

                                               /s/ Jon D. Levy
                                           CHIEF U.S. DISTRICT JUDGE
